Case: 17-15561   Date Filed: 07/17/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15561
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:17-cr-00064-CEM-GJK-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

versus

DWAYNE LERON TAYLOR,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 17, 2018)



Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-15561    Date Filed: 07/17/2018    Page: 2 of 2


      Dwayne Taylor appeals his convictions for nine counts of wire fraud in

violation of 18 U.S.C. § 1343. On appeal, Taylor asserts the district court erred by

omitting the word “willfully” from its jury instructions.

      But we do not review invited error. United States v. Love, 449 F.3d 1154,

1157 (11th Cir. 2006). “It is a cardinal rule of appellate review that a party may

not challenge as error a ruling or other trial proceeding invited by that party.”

United States v. Fulford, 267 F.3d 1241, 1247 (11th Cir. 2001) (citation and

quotations omitted). We have applied the doctrine of invited error where the party

affirmatively requested or specifically agreed with the challenged action of the

district court. See, e.g., United States v. Silvestri, 409 F.3d 1311, 1337 (11th Cir.

2005) (concluding that the defendant invited error when his counsel stated the jury

instructions “covered the bases” and that further elaboration on the elements was

unnecessary).

      Here, Taylor joined with the Government in submitting joint proposed jury

instructions to the district court that—consistent with the pattern instruction for

wire fraud—did not include the word “willfully.” Accordingly, we decline to

review Taylor’s challenge to the jury instructions based on the invited error

doctrine.

      AFFIRMED.




                                           2